                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


TIGER LILY LLC;
HUNTER OAKS APARTMENTS UTAH, LLC;
NORTH 22ND FLAT, LLC;
CHERRY HILL GARDENS LLC;
CHURCHILL TOWNHOMES LLC;
BRITTANY RAILEY; and
APPLEWOOD PROPERTY MANAGEMENT, LLC,

       Plaintiffs


vs.                                                     No: 2:20-cv-02692-MSN-atc



UNITED STATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT
and BENJAMIN S. CARSON, M.D. in his official capacity as United States Secretary of
Housing and Urban Development;
UNITED STATES DEPARTMENT OF JUSTICE
and WILLIAM P. BARR, in his official capacity as United States Attorney General;
UNITED STATES CENTER FOR DISEASE CONTROL AND PREVENTION
and NINA B. WITKOVSKY, in her official capacity as Acting Chief of Staff of the Center for
Disease Control and Prevention;
UNITED STATES DEPARTMENT OF HEALTH & HUMAN SERVICES
and ALEX AZAR, in his official capacity as United States Secretary of Health and Human
Services;
VICE ADMIRAL JEROME M. ADAMS, M.D., in his official capacity as United States
Surgeon General; and
D. MICHAEL DUNAVANT, in his official capacity as United States Attorney General for the
Western District of Tennessee,

       Defendants.




                  PLAINTIFFS’ RESPONSE IN OPPOSITION TO
         DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                        AND IN FURTHER SUPPORT OF
 PLAINTIFFS’ MOTION FOR JUDGEMENT ON THE ADMINISTRATIVE RECORD
______________________________________________________________________________
On the brief:
S. Joshua Kahane (TN# 23726)
jkahane@glankler.com

Aubrey B. Greer (TN# 35613)
agreer@glankler.com

GLANKLER BROWN, PLLC
6000 Poplar Ave., Suite 400
Memphis, Tennessee 38119
Telephone: (901) 525-1322
Facsimile: (901) 525-2389


ATTORNEYS FOR PLAINTIFFS TIGER LILY LLC, HUNTER OAKS APARTMENTS UTAH,
LLC, NORTH 22ND FLAT, LLC, CHERRY HILL GARDENS LLC, CHURCHILL
TOWNHOMES LLC, BRITTANY RAILEY and APPLEWOOD PROPERTY MANAGEMENT,
LLC.




                                  ii
      “Emergency does not create power. Emergency does not increase
granted power or remove or diminish the restrictions imposed upon
power granted or reserved. The Constitution was adopted in a period of
grave emergency. Its grants of power and its limitations on power were
determined in the light of emergency, and they are not altered by
emergency...what power was thus granted and what limitations were
thus imposed are questions which have always been, and always will be,
the subject of close examination under our constitutional system.”


         - Justice of the Supreme Court, The Honorable Charles Evans Hughes
           Home Building & Loan Association v. Blaisdell, 290 U.S. 398 (1934)




                                     iii
                                                   TABLE OF CONTENTS


STANDARD OF JUDICIAL REVIEW ........................................................................... 3
LAW AND ARGUMENT ............................................................................................... 5

  I.         THE DEFENDANTS ARE NOT ENTITLED TO CHEVRON DEFERENCE DUE TO,
             AMONG OTHER THINGS, THEIR MANIFEST FAILURE TO COMPORT WITH
             THE REQUIREMENTS OF THE APA..................................................................... 5

  II.        RESTATED ABRIDGED ARGUMENT OF FACTS AND LAW ..................................... 9

  III.       THE HALT ORDER EXCEEDS THE CDC’S AUTHORITY UNDER 42 U.S.C.
             §264 ............................................................................................................... 10

              A. The CDC does not have the authority under the Enabling Statute to
                 issue or enforce the Halt Order, and it is therefore an unlawful
                 exercise of the CDC’s delegated authority.............................................. 10

              B. The CDC’s interpretation of the Enabling Statute is inconsistent with
                 controlling jurisprudence and applicable canons of construction .......... 12

              C. The Halt Order further violates the Enabling Regulation as the CDC
                 failed in its requirement to determine the insufficiency of local
                 measures before issuing the Halt Order and thus acted in excess of
                 its delegated authority ........................................................................... 14

  IV.        THE HALT ORDER VIOLATED THE PROCEDURAL DUE PROCESS
             REQUIREMENTS OF THE APA ......................................................................... 15

               A. The Halt Order is not a Major Rule under the CRA and therefore
                  must comply with the APA ..................................................................... 17

               B. The Halt Order is not exempted from the APA’s due process
                  procedural mandates under the “good cause” exception ....................... 17


   V.         THE HALT ORDER IS ARBITRARY AND CAPRICIOUS IN VIOLATION OF THE
              APA ............................................................................................................. 19

   VI.        THE HALT ORDER VIOLATES THE UNITED STATES CONSTITUTION .................. 20

CONCLUSION ............................................................................................................. 20



                                                                     iv
       Throughout the course of this litigation, Plaintiffs have consistently argued that the Halt Order,

and its practical effect upon owners of residential real property in the Western District of Tennessee

is unlawful and unconstitutional in toto; that the Halt Order exceeds Defendants’ lawful authority and

violates the Administrative Procedures Act, 5 U.S.C. §§ 501, et seq. (“APA”), is arbitrary and

capricious, and impermissibly infringes upon constitutionally guaranteed and protected rights. In

counterpoint, Defendants, for their part, have consistently argued that the Halt Order is a lawful

exercise of the CDC’s congressionally delegated authority under 42 U.S.C § 264 (the “Enabling

Statute”), in conformance with all substantive and procedural preconditions and the APA, and

consistent with constitutionally guaranteed and protected rights.

       The pending competing dispositive motions —Plaintiffs’ Motion for Judgment on the

Administrative Record (D.E. 84) and Defendants Motion for Judgement on the Pleadings (D.E. 82)—

follow Plaintiffs’ 227 count Complaint (D.E. 1), Plaintiffs’ 281 count First Amended Complaint (D.E.

21), Plaintiffs’ 40-page Motion and Application for Emergency Hearing and Preliminary Injunction

(D.E. 12), Defendants’ 35-page Memorandum in Opposition (D.E. 29), the filing of amicus curiae

briefs in support of both Plaintiffs and Defendants (D.E. 46, 50 and 60), a lengthy oral argument held

on October 30, 2020, a Scheduling Conference on December 1, 2020, Defendants’ filing of the 1000+

page Administrative Record (D.E. 79), and Defendants’ 43-page Answer (D.E. 80). In addition to all

of this, and contemporaneously therewith, the Defendants were engaged in litigation in at least two

(2) other jurisdictions in which similar legal challenges were made to the Halt Order, and in which

Defendants filed materially identical pleadings and asserted materially identical defenses to those

asserted herein. Defendants even filed with this Court pleadings from those other matters and

incorporated them by reference into this record. (D.E. 64).

       The facts of this case are clear to the Court. The arguments on each side are well pled. Nothing

new is uncovered with each successive delay demanded by the Defendants or the filing of additional

                                                   1
duplicative filings bearing different names but virtually identical in substance. With the singular

exception of Defendants’ eleventh hour attempt to invoke Chevron deference —which appears for the

very first time in Defendants’ Motion for Judgement on the Pleadings, but has been previously and

consistently disavowed by the Defendants (in this litigation and each of the other cases involving the

Halt Order)— every page of the Defendants’ Motion for Judgement on the Pleadings is virtually a cut

and paste from other pleadings already filed in this and other litigation, proving Plaintiffs’ counsel’s

prediction of such a result at the last hearing, prescient.

        For judicial economy, Plaintiffs were willing to rest on the arguments made in their Motion for

Judgment on the Administrative Record and filings previous thereto, but Defendants refused and

demanded an opportunity for the full time provided under the Scheduling Order to file Responses in

Opposition and Replies. While Plaintiffs are complying with the Scheduling Order and submitting

the subject Response in Opposition, Plaintiffs resist the urge to refile (for the fifth time) a voluminous

brief laying out again, by chapter and verse, the irrefutable fact (and law in support thereof) that

Defendants acted unlawfully and in violation of the APA and the Constitution. Instead, Plaintiffs

chose to incorporate by reference —as if set forth herein verbatim— the detailed arguments and

supporting law contained in their Motion for Judgment on the Administrative Record filed December

18, 2020, (D.E. 84), their Amended Complaint, (D.E. 21), Motion and Application for Emergency

Hearing and Preliminary Injunction, (D.E. 12, 12-1), and oral arguments made before the Court on

October 30, 2020, (see D.E. 67).

        If this Court is looking for anything new in Defendants’ Motion for Judgement on the

Pleadings, it exists only on pages 21-25, where Defendants concede an undeniably telling admission

by making a last-minute request for Chevron deference. The Defendants’ new request that this Court

forego an objective “best interpretation” analysis and instead defer to, and adopt, the CDC’s

interpretation of the Enabling Statute, demonstrates Defendants’ realization (and public concession)

                                                     2
that the CDC acted contrary to law and that the Halt Order cannot (and will not) survive judicial

review. The Defendants thus argue, as the final buzzer sounds and as the only thing that might

potentially protect the Halt Order from vacatur, that this Court should disregard Defendants’ previous

written and oral rejection of Chevron deference (which, incidentally, was absolutely the correct

position for the Defendants to take under the facts and applicable law of this this case) and now forego

judicial review, instead, simply deferring to the CDC’s conduct in implementing the Halt Order.

       As is discussed in more detail below, Defendants are absolutely not entitled to Chevron

deference or deference of any kind –— which, in fact, is why until now they have expressly disclaimed

such— because the undisputed facts of this case demonstrate that the Halt Order was not the result of

a lawful and deliberate adjudicative process and Congress clearly never intended to confer the

authority to the CDC under the Enabling Statute to create something like the Halt Order.

       The undisputed material facts in the record mandate that the Plaintiffs be awarded a final

judgment as a matter of law regarding their claims that Halt Order exceeds Defendants’ lawful

authority, is arbitrary and capricious, violates the due process procedural requirements of the APA,

and impermissibly infringes upon Plaintiffs’ constitutionally guaranteed and protected rights. As a

natural consequence, Defendant’s Motion for Judgement on the Pleadings should be denied and

Plaintiffs’ Motion for Judgment on the Administrative Record should be granted.

                               STANDARD OF JUDICIAL REVIEW

       In APA actions like the one at bar, a “reviewing court shall decide all relevant questions of

law, interpret constitutional and statutory provisions, and determine the meaning or applicability of

the terms of an agency action.” 5 U.S.C. § 706. Upon review, a “court shall . . . hold unlawful and

set aside agency action, findings, and conclusions found to be[:]”

       (A) arbitrary, capricious, an abuse of discretion, otherwise not in accordance with law;
       (B) contrary to constitutional right, power, privilege, or immunity;
       (C) in excess of statutory jurisdiction, authority, or limitations, or short of statutory
           right;
                                                     3
       (D) without observance of procedure required by law;
       (E) unsupported by substantial evidence in a case subject to sections 556 and 557 of
           this title or otherwise reviewed on the record of an agency hearing provided by
           statute; or
       (F) unwarranted by the facts to the extent that the facts are subject to trial de novo by
           the reviewing court . . . .

5 U.S.C. § 706(2); see Meister v. U.S. Dep't of Agric., 623 F.3d 363, 370 (6th Cir. 2010)

(acknowledging that Section 706 governs review of agency action). “Courts may invalidate agency

adjudication or rulemaking which is ‘inconsistent with the statutory mandate or that frustrate[s] the

policy that Congress sought to implement.’” Lansing Dairy, Inc. v. Espy, 39 F.3d 1339, 1350 (6th

Cir. 1994) (quoting Federal Election Comm'n v. Democratic Senatorial Campaign Comm., 454 U.S.

27, 32 (1981)). Likewise, “where the court determines that, given the intention of Congress to achieve

some goal set forth by statute, there are compelling reasons that the agency interpretation is wrong,

the court may invalidate the agency's action.” Boettger v. Bowen, 923 F.2d 1183, 1186 (6th Cir.1991)

(internal quotations omitted). A rule that violates the APA must be vacated. See Am. Bar Ass'n v.

United States Dep't of Educ., 370 F. Supp. 3d 1, 40 (D.D.C. 2019) (vacating and remanding for agency

to comply with procedural requirements); Penobscot Indian Nation v. U.S. Dep't of Hous. & Urban

Dev., 539 F. Supp. 2d 40, 54 (D.D.C. 2008) (granting vacatur of HUD rule given the seriousness of

the APA violations).

       As stated above and explained in more detail below, this Court should not grant Defendants

Chevron deference but instead should undertake its own “best interpretation” review of the Halt Order

to establish whether or not it was lawfully promulgated and enforced under the Enabling Statute. This

Court’s finding that the Halt Order violates any element of the APA or the Constitution necessitates

the denial of Defendants’ Motion for Judgement on the Pleadings and the granting of Plaintiffs’

Motion for Judgment on the Administrative Record.




                                                  4
                                         LAW AND ARGUMENT

           In Defendants’ Memorandum in Support of its Motion for Judgement on the Pleadings, (D.E.

82), approximately 33% percent of the entire legal argument is nothing more than basic background

about the COVID-19 Pandemic —its origins, effects, and impact— which is only valuable if the Court

was to have just returned from an eleven (11) month intergalactic voyage without any means of

communicating or interacting with any human on earth. The Defendants, again, cut and paste the very

same background information about COVID-19, so included in every single one of their defense briefs

filed in every single one of their cases related to the Halt Order across the country, because they seek

to prey upon the Court’s emotions and compassion in the hope that the Court might forget its

constitutional duties to adjudicate the law and ensure justice.

           As has been said, time and time again, Plaintiffs fully recognize the horrible and tragic realities

that the current health crisis and associated economic downturn has created for millions of Americans

–including job, income, and home loss, and the fear of uncertainty. Plaintiffs unequivocally support

any lawful efforts that will assist those who are vulnerable and in need. Despite the Defendants’

continued efforts to re-orient the Court’s view on this litigation, COVID-19 is not on trial; the unlawful

Halt Order is the sole focus of this case. When the Court examines the facts and law and conducts its

judicial review of the Halt Order under the appropriate standard, Defendants’ Motion for Judgement on

the Pleadings must be denied and Plaintiffs’ Motion for Judgment on the Administrative Record must be

granted.

    I.        THE DEFENDANTS ARE NOT ENTITLED TO CHEVRON DEFERENCE DUE TO, AMONG
              OTHER THINGS, THEIR MANIFEST FAILURE TO COMPORT WITH THE REQUIREMENTS OF
              THE APA

           The Defendants’ late-breaking attempt to invoke Chevron deference —which it has previously

disavowed— is a telling admission that the Halt Order is contrary to law and that the Court’s

intervention is urgently needed. The Enabling Statute simply cannot be read to contain a hidden, never-

                                                       5
before-recognized delegation of authority to the CDC to take over the nationwide control of

landlord/tenant relations.

        The Halt Order is a clearly a rule under the APA, because it sets out generally applicable rules

of conduct that are future in effect. The APA defines a “Rule” as any “agency statement of general or

particular applicability and future effect designed to implement, interpret, or prescribe law or policy,”

(emphasis added). See Am. Tort Reform Ass'n v. Occupational Safety & Health Admin., 738 F.3d 387,

406 (D.C. Cir. 2013). Neither the APA generally, nor 5 U.S.C. § 551(4) specifically, provides any

exemption from this straightforward definition.1

        The Halt Order purports to: (1) implement a new policy (with the effect of law) on state

sanctioned and governed eviction practices and property rights; (2) interpret the existing law, namely

the Enabling Statute; and (3) prescribe, through authoritative direction, how the state law contractual

relationship between owners and their tenants is to be carried out during the term of the Halt Order,

and suspends the operation of state property law. In other words, the Halt Order is a rule that

consummates the CDC’s decision-making process2 —assuming there was such a process— and is

determinative of the rights, obligations, and legal consequences between owners and non-paying

tenants.3 The Halt Order is, therefore, undoubtedly a rule under the APA.

        However, the CDC did not even bother to pretend to promulgate its far-reaching Halt Order

through a lawful adjudicative process, including through notice-and-comment procedures that are

necessary for an agency to wield the power of legislative rulemaking. As a result, the CDC is not




1
  The CDC stated its reasoning for not classifying the Halt Order as an APA rule by proclaiming that, rather
than being a Rule, the Halt Order is “an emergency action taken under the existing authority of 42 CFR 70.2.”
(D.E. 1-12 at pg. 6); 85 Fed. Reg. 55296. As discussed elsewhere, 42 C.F.R. 70.2 provides no authority for the
CDC’s action here, nor does Section 70.2 expressly exempt the Halt Order from the rulemaking process. The
CDC’s argument in this respect is half-baked.
2
  Bennett v. Spear, 520 U.S. 154, 178 (1997) (quoting Chi. & S. Air Lines, Inc. v. Waterman S.S. Corp., 333
U.S. 103, 113 (1948)).
3
  Id. (quoting Port of Bos. Marine Terminal Assn. v. Rederiaktiebolaget Transatlantic, 400 U.S. 62 (1970)).
                                                      6
entitled to Chevron’s deference which is afforded only to an agency that did lawfully exercise

delegated authority.

        While Plaintiffs might agree that ordinarily, when the judiciary is asked to serve as a referee

between the agency and the public, undertaking review of an agency rule promulgated under claimed

delegated congressional authority, the reviewing court should apply the two-pronged Chevron4

analysis and grant the agency deference, neither Chevron deference nor the two-pronged Chevron

analysis apply in this case because the CDC has not purported to exercise its rulemaking authority.5

There is no “lawmaking pretense” with the Halt Order; in fact, the CDC has disavowed the idea that

the Halt Order is a “rule.”6 This is precisely why —up until now— the CDC itself has said time and

time again, that it is neither entitled to nor desires Chevron deference. And the Defendants are correct!

        The Defendants are not entitled to Chevron deference because they utterly failed to follow the

procedures necessary to invoke Chevron. The Supreme Court has held that only agency interpretations

with the force of law reached through formal proceedings, such as adjudications, or notice-and-

comment rulemaking, qualify for and warrant Chevron deference. See Christensen v. Harris Cty., 529

U.S. 576, 587 (2000) (Interpretations arrived at by means other than, for example “formal adjudication

or notice-and-comment rulemaking . . . do not warrant Chevron-style deference.”); see also United

States v. Mead Corp., 533 U.S. 218, 230 (2001) (“It is fair to assume generally that Congress

contemplates administrative action with the effect of law when it provides for a relatively formal

administrative procedure tending to foster the fairness and deliberation that should underlie a

pronouncement of such force . . . . [T]he overwhelming number of our cases applying Chevron

deference have reviewed the fruits of notice-and-comment rulemaking or formal adjudication.”);

Smiley v. Citibank (South Dakota), N. A., 517 U.S. 735, 741 (1996) (APA notice and comment


4
  Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc. et al., 467 U.S. 837 (1984).
5
  (See D.E. 1-12); 85 Fed. Reg. 55292-55297.
6
  (See D.E. 1-12 at pg. 6); 85 Fed. Reg. 55296.
                                                    7
procedures are “designed to assure due deliberation”).              The Halt Order was not the result of

adjudicatory process and ignored the necessary or notice-and-comment due process element. It is

therefore not entitled to Chevron deference.7 See Landmark Legal Foundation v. IRS, 87 F. Supp. 2d

21 (D.D.C. 2000) (“We would owe deference to the IRS's interpretation of § 6103 under Chevron . . .

if the Service had reached the interpretation asserted here in a notice-and-comment rulemaking, a

formal agency adjudication, or in some other procedure meeting the prerequisites for Chevron

deference stated in United States v. Mead. But the Service makes no claim that the interpretation it

developed in litigation here arose in any such procedure. Accordingly, we can give its views no more

than the weight derived from their ‘power to persuade.’”).

        Additionally, the Defendants are not entitled to Chevron deference because the Halt Order

implicates the “major questions doctrine.” The Supreme Court often declines to grant Chevron

deference to an agency interpretation when a particular case presents an interpretive question of such

significance that “there may be reason to hesitate before concluding that Congress . . . intended” to

delegate resolution of that question to the agency. Although the Supreme Court has not fully

articulated when the so-called “major questions doctrine” applies, and indeed, has never used this

phrase itself, previous applications of this principle appear to rest on a determination by the reviewing

court that one of the core assumptions underlying Chevron deference —that Congress intended the

agency to resolve the statutory ambiguity— is no longer tenable. The fact that an agency interpretation

implicates a major question is deemed to render the Chevron framework of review inapplicable by the

reviewing court.

         But now, at the last moment, Defendants pivot 180 degrees, and demand that this Court forego

the appropriate and objective “best interpretation” review and instead apply Chevron deference to the


7
 To the extent the Halt Order is entitled any deference at all, such deference is very limited. See Skidmore v.
Swift & Co., 323 U.S. 134, 140, (1944) (certain agency actions only “entitled to respect” to the extent that those
actions and/or decisions have the “power to persuade”).
                                                      8
Halt Order. The Defendants’ new request demonstrates Defendants’ realization and public concession

that the CDC acted contrary to law and policy and that the Halt Order cannot and will not survive

objective judicial review.

         Accordingly, this Court should not grant the CDC Chevron deference, nor consider whether

the CDC’s action through the Halt Order might fall within a range of reasonable interpretations of the

Enabling Statute. Instead, this Court must limit its review only to interpreting the Enabling Statute,

independently, and deciding whether the Halt Order is consistent with the best interpretation of

congressional intent.     See Miller v. Clinton, 687 F.3d 133 (D.C. Cir. 2012) (“With Chevron

inapplicable, we proceed to determine the meaning of the Basic Authorities Act the old-fashioned

way: we must decide for ourselves the best reading) (emphasis added); see also Global Tel*Link v.

Federal Communications Com’n, 866 F.3d 397 (D.C. Cir. 2017)(“The important point here is that we

have carefully analyzed the contested provisions of the FCC's Order and found that they cannot

survive review under the ‘best reading’ of the statute standard”).

   II.      RESTATED ABRIDGED ARGUMENT OF FACTS AND LAW

         As indicated above, Plaintiffs see no reason to restate for a fifth time the very same voluminous

arguments, by chapter and verse, substantiating that Defendants unlawfully violated the APA and the

Constitution. Instead, Plaintiffs choose to incorporate by reference —as if set forth herein verbatim—

the detailed arguments and supporting law contained in their Motion for Judgment on the

Administrative Record and previously filed pleadings and oral arguments made before the Court;

nevertheless, because, the Defendants have tendered a lengthy Response in Opposition —a Response

that (1) exceeds the page number limitations without leave of Court and (2) attached a motion in

violation of the strict motion deadline set out in the Scheduling Order— Plaintiffs now feel compelled

to, at the very least, outline in abridged form the primary arguments made by Plaintiffs.



                                                     9
      III.      THE HALT ORDER EXCEEDS THE CDC’S AUTHORITY UNDER 42 U.S.C. § 264

             It is abundantly clear from reading the Enabling Statute, in the context of the larger statutory

    scheme —which deals only with the quarantine— that Congress does not confer upon the CDC the

    right or ability to promulgate or enforce the Halt Order.

             A. The CDC does not have the authority under the Enabling Statute to issue or enforce the
                Halt Order, and it is therefore an unlawful exercise of the CDC’s delegated authority

             The CDC’s purported authority to issue the Halt Order arises out of the Enabling Statute. The

Enabling Statute appears within the “Quarantine and Inspection” sections of the Public Health and

Welfare Services statutes. The purpose of the Enabling Statute is to provide the CDC the authority to

take certain actions to prevent the “introduction, transmission, or spread of communicable diseases”

into the United States from a foreign country or into a State or territory from another State or territory

(inter-state spread) “from infected people or animals.” 42 U.S.C§ 264(a). To this end, Congress

through the Enabling Statute, spoke clearly and precisely to delineate specific public health related

measures that the CDC is authorized to undertake to prevent the transmission or spread of a

communicable disease, namely, “inspection, fumigation, disinfection, sanitation, pest extermination,

destruction of animals or articles found to be so infected and dangerous to human beings . . . and other

measures, as in his judgment may be necessary”.8

             A clear reading of the Enabling Statute evidences Congress’ unambiguous intent to only

delegate to the CDC the authority to take certain quarantine related actions. Namely, actions regarding

people, animals, or goods, located within one State and infected with a contagious disease, for

purposes of restraining the activities of those infected people, animals, or goods, to prevent the spread

of that contagious disease to another State. It is equally clear in the Enabling Statute that Congress

unambiguously chose not to delegate to the CDC broad and expansive authority to: (1) take the real


8
    Id.
                                                       10
property of private citizens; (2) exercise authority over individuals, animals, or personal property

neither infected with a contagious disease nor even believed to be infected with a contagious disease;

(3) exercise authority over the residential housing market; (4) exercise authority over residential

evictions which implicate only intra-state concerns and have nothing to do with inter-state or foreign

concerns; (5) suppress state rights and state real property laws reserved exclusively to the authority of

the state; (6) take action without any determination of insufficiency at the local level; and (7) create

new and drastic criminal conduct. The Halt Order simply has no relationship to quarantine or

quarantine related activities and cannot fit within the clear and precise text of the Enabling Statute.

          Perhaps equally egregious, without any authority in the Enabling Statute, the CDC instituted

criminal penalties —intended by Congress to punish infected individuals or individuals believed to be

infected who violate their quarantine orders and, among other things, infect others9 — to now impose

jail time and hundreds of thousands of dollars in monetary fines against real property owners doing

nothing more than enforcing their fundamentally protected real property rights. This was obviously

not Congress’ intent in enacting the quarantine statutes or related criminal penalties. There can simply

be no dispute that the text of the Enabling Statute does not support the Halt Order, nor can it be disputed

that Congress deliberately chose not to expressly expand the CDC’s authority to take action beyond

quarantine measures relating to infected people, animals, and personal, property (or those suspected

of being infected) who might spread the contamination between states.

          Without citing any evidence for the proposition, the CDC argues that the delegated authority

articulated by Congress in the text of the Enabling Statute was intended to be so broad and so expansive

that it would allow the CDC to do anything it wanted, even when such action “infringe[d] on personal

liberties or property rights.”10



9
    42 U.S. Code § 271(a).
10
     (D.E. 29 at pg. 17).
                                                    11
        The best interpretation of Congress’ intent as to the authority granted to the CDC in the text of

the Enabling Statute is clear and precise and does not cover the Halt Order. The CDC did not have

the authority to issue the Halt Order and the sweeping nationwide eviction moratorium therein. There

is no ambiguity on this point and this Court must enforce the unambiguously expressed intent of

Congress. As such, this Court should conclude —without further analysis— that the Halt Order is in

excess of the CDC’s statutory authority and must be struck down and vacated. Defendants’ Motion for

Judgement on the Pleadings must be denied, and Plaintiffs’ Motion for Judgment on the Administrative

Record must be granted.

        B. The CDC’s interpretation of the Enabling Statute is inconsistent with controlling
           jurisprudence and applicable canons of construction

        The CDC argues that, despite being nowhere in the text of the Enabling Statute, the Enabling

Statute clearly and unambiguously “evinces”11 Congress’ intent to “vest the CDC with broad authority

to take decisive action if required to control the spread of dangerous infectious diseases,” 12 but then,

turns right around and concedes that this authority is actually not contained within the express text of

the Enabling Statute and must be inferred from Congress’s use of the phrase “such regulations as in

his judgment are necessary.”13

        The CDC’s real (but wrong) argument is that Congress’ intent is ambiguous as to the breadth

of the authority it intended to delegate to the CDC, that Congress granted the CDC broad, expansive,

and an almost limitless grant of authority. In other words, the CDC asks this Court to find that the

best interpretation of Congressional intent is that the Enabling Statute empowers the CDC to issue and

enforce anything it wants as long as the CDC veils the rule —rightfully or not— in the cloak of a




11
   (D.E. 29 at pg. 15).
12
   (Id. at pg. 15).
13
   (Id. at pg. 16).
                                                   12
“public health” measure. As a result, this Court would have to conclude that the CDC’s action through

the Halt Order is the best interpretation of Congressional intent in order to uphold the Halt Order.14

          But this is also patently untrue and not a permissible construction of the Enabling Statute. As

explained in great detail in Plaintiff’s Motion for Judgment on the Administrative Record at pages 13-

26, well established canons of construction and jurisprudence offer guideposts to aid a court in its

exercise of statutory interpretation: (1) Explicitness; (2) Federalism; (3) Avoidance of Constitutional

Problems; (4) Cannons of Statutory Interpretation – Ejusdem Generis and Noscitur a Sociis; and (5)

Intent and Context. Just as before, evaluating the Halt Order under this interpretation framework

makes clear that the best interpretation of the Enabling Law is that the Halt Order exceeds the statutory

authority delegated by Congress to the CDC, and the Halt Order must therefore be struck down and

vacated.

          Because of Plaintiffs’ challenge to the Halt Order, the CDC now asks this Court to grant it

extremely broad deference in allowing a virtually limitless interpretation of the text of the Enabling

Statute “in light of history and experience given the havoc wrecked by past scourges like yellow

fever.”15 In other words, the CDC asks this Court to find, as a matter of law, that had Congress been

able to fully understand a health pandemic like Yellow Fever, or the 1918 Flu, or even COVID-19,

Congress would have explicitly expanded the CDC’s authority in the text of the Enabling Statute to

include the actions taken by the CDC under the Halt Order. But the CDC has it completely backwards.

Expanding an agency’s delegated authority is the sole and exclusive function of Congress. Restraining

agency action that is in excess of delegated congressional authority is the function of the judiciary.

          What is abundantly and undeniably clear is that a reading of the text in the Enabling Statute

evidences Congress’ unambiguous intent to delegate to the CDC only the authority to take certain



14
     See Miller v. Clinton, 687 F.3d 133. See also Global Tel*Link, 866 F.3d 397.
15
     (D.E. 29 at pg. 16).
                                                       13
quarantine related actions and not to delegate to the CDC the expansive authority embodied in the

Halt Order. Similarly, based upon the 5 guideposts of statutory construction, the Halt Order is not the

best interpretation of the Enabling Statute. The CDC asks this Court to do no less than rewrite the text

of the Enabling Statute, to reform Congress’ clear intent, and expand the limited quarantine authority

delegated to the CDC. Based on the guiding principles, this Court must find that the Halt Order fails

in all respects and therefore must be struck down and vacated under 5 U.S.C. § 706. Defendants’

Motion for Judgement on the Pleadings must be denied, and Plaintiffs’ Motion for Judgment on the

Administrative Record must be granted.

        C. The Halt Order further violates the Enabling Regulation as the CDC failed in its
           requirement to determine the insufficiency of local measures before issuing the Halt
           Order and thus acted in excess of its delegated authority

        Lastly, the Enabling Regulation16 adds an additional pre-condition requiring the CDC to first

determine that “measures taken by local health authorities…are insufficient to prevent the spread of

any of communicable diseases” before having the delegated authority to issue or implement any

agency action.17 The CDC states in the Halt Order that it found “that measures in state and local

jurisdictions . . . do not provide protections for renters equal or greater than the protections provided

in the Order[,]”18 but offer no evidence that demonstrates that it undertook an investigation into local

measures in the Western District of Tennessee, nor any evidence that it made a determination that the

measures in the Western District of Tennessee were insufficient, before issuing the Halt Order.

Likewise, no such evidence was included in the Administrative Record.19 This failure by the CDC

removes from it any authority to act under the Enabling Regulation, rendering the Halt Order an

unlawful exercise.



16
   42 C.F.R. § 70.2.
17
   Id.
18
   (D.E. 1-12 at pg. 6); 85 Fed. Reg. at 55296.
19
   (D.E.79, 81).
                                                   14
           Again, and as predicted by Plaintiffs at the last hearing, the Administrative Record filed by the

Defendants, which purports to be everything that went into the decision to craft and implement the

Halt Order, contains nothing beyond the materials footnoted in the Halt Order published in the Federal

Register and contains nothing regarding evaluations of local measures. Indeed, there is nothing

contained therein about local measures at all.

           While Plaintiffs have not themselves surveyed the health measures taken by local

municipalities nationwide, Plaintiffs can offer this Court details of the health measures undertaken in

the Western District of Tennessee by Shelby County Government. Shelby County Health Directive

No. 14 is a local measure that was intentionally designed and implemented to prevent the spread of

COVID-19 potentially resulting from evictions.20 The CDC did not make a determination that Shelby

County Health Directive No. 14 is insufficient to prevent the spread of COVID-19 through evictions.

And because the CDC violated the procedural notice and comment requirement, Shelby County and

the landowners residing in Shelby County were denied their due process rights to appear and present

evidence of these measures. Since the CDC failed to comply with the mandatory pre-condition it

established for itself under the Enabling Regulation, any action taken by the CDC through the Halt

Order must be deemed an action that exceeded any authority delegated by Congress to the CDC.

Defendants’ Motion for Judgement on the Pleadings must be denied and Plaintiffs’ Motion for Judgment

on the Administrative Record must be granted.

     IV.      THE HALT ORDER VIOLATED THE PROCEDURAL DUE PROCESS REQUIREMENTS OF THE
              APA
           Regulatory action that constitutes a rule under the APA —like the Halt Order— is legislative

in nature and has the force and effect of law, despite being promulgated by a federal agency. Congress


20
  See Shelby County Health Department, Formal Issuance of Health Order and Directive No. 14, Oct. 12,
2020, located at https://www.shelbytnhealth.com/Document Center/View/1916/Health-Directive-No--14 (last
accessed January 15, 2021). Pursuant to Fed. R. Evid. 201, the Court may take judicial notice of Directive 14
and the content thereof. Directive 14 bears the seal of the County of Tennessee and is a self-authenticating
document pursuant to Fed. R. Evid. 902.
                                                     15
thus requires that these agencies’ actions strictly adhere to certain procedural pre-conditions and

mandates enshrined within the APA; i.e. notice21 and comment.22 These procedural pre-conditions

allow those affected by the proposed rule an opportunity to be heard in order for the agency to

understand, acknowledge, and address the potential effects of the proposed rule. The statutory

requirement for notice-and-comment is neither a suggestion nor simply good practice; it is a

mandatory due process requirement within the APA, without which the regulatory action is necessarily

void ab initio and must be struck down.

       There is no dispute in this litigation that, instead of complying with these due process

mandates, the CDC waited until July 24, 2020, when the expiration of the eviction protections enacted

under the CARES Act ended, and then waited again —an additional thirty days until August 28, 2020,

after the expiration of the notice period in the CARES Act expired— to, for the first time, promulgate

the Halt Order on September 1, 2020 –only three (3) days before its publication and enactment23, and

without undertaking the procedural due process notice-and-comment statutory requirement. The Halt

Order is, therefore, in clear violation of the APA’s due process pre-conditions, void ab initio, and must

be struck down and vacated under 5 U.S.C. § 706. See Hoctor v. U.S. Dep’t of Agric., 82 F.3d 165

(7th Cir. 1996) (“a rule promulgated by an agency that is subject to the Administrative Procedure Act

is invalid unless the agency first issues a public notice of proposed rulemaking, describing the

substance of the proposed rule, and gives the public an opportunity to submit written comments”),

Defendants’ Motion for Judgement on the Pleadings must be denied, and Plaintiffs’ Motion for Judgment

on the Administrative Record must be granted.

       In an effort to justify its deliberate violation of the APA’s due process pre-conditions, the CDC

first sought to erroneously proclaim that the Halt Order is “an emergency action taken under the


21
   5 U.S.C. § 553(b).
22
   5 U.S.C. § 553(c).
23
   85 Fed. Reg. 55296.
                                                   16
existing authority of 42 CFR 70.2” not “within the meaning of the Administrative Procedure Act.”24

Recognizing, however, that the Halt Order is a rule and that the CDC’s erroneous proclamation was

insufficient to remove the Halt Order from the mandatory due process pre-conditions of the APA, the

CDC then wrongly argues that the Halt Order is exempt from the APA’s procedural pre-conditions

because (1) it is actually a Major Rule under the Congressional Review Act, 5 U.S.C. §§ 801, et seq.

(“CRA”) or (2) because of “good cause”.

        A.       The Halt Order is Not a Major Rule under the CRA and therefore must comply
                 with the APA

        To qualify as a Major Rule25 under the CRA, the CDC was required —prior to issuance of the

Halt Order— to have, among other things, submitted the Halt Order and the required report to each

House of Congress and the Comptroller General. 5 U.S.C. § 801. The Halt Order would then take

effect 60 days after either the date on which Congress received the required report on the Halt Order

or the date the Halt Order is published in the Federal Register, whichever is later.26 The CDC did not

undertake any of the steps needed to put the Halt Order through the Major Rule process and, therefore

the Halt Order cannot qualify as a Major Rule.

        B.       The Halt Order is not exempted from the APA’s due process procedural mandates
                 under the “good cause” exception

        In a final (unsuccessful) effort by the CDC to remove the Halt Order from the ambit of the

APA, the CDC argues that the Halt Order is exempt from the APA’s due process procedural

requirements by making a singular conclusory claim under the “good cause” exception.27 The CDC’s

burden to show that good cause exists is a heavy one. See United States v. Cain, 583 F.3d 408, 420

(6th Cir. 2009) (“the good cause exception is narrowly construed and only reluctantly countenanced”).




24
   (D.E. 1-12 at pg. 6); 85 FR 55296.
25
   “The term ‘major rule’ is defined in 5 U.S.C. § 804(2).
26
   5 U.S.C. § 801(a)(3)(A).
27
   (D.E. 1-12 at pg. 6); 85 FR 55296.
                                                      17
Like with the CDC’s two (2) alternate —but equally unsustainable claimed due process

exemptions28— the CDC’s “good cause” exemption fails to satisfy that heavy burden. Good cause

does not exist simply by virtue of an agency’s proclamation of emergency. See Sorenson Commc’ns

Inc. v. F.C.C., 755 F.3d 702, 707 (D.C. Cir. 2014). Nor can an agency establish good cause because

of the mere existence of a deadline, United States Steel Corp. v. United States Environmental

Protection Agency, 595 F.2d 207, 213 (5th Cir. 1979), especially when that deadline was artificially

and unnecessarily created by virtue of the agency’s own inaction. Unsurprisingly, those are the very

two (2) arguments made by the CDC to support its “good cause” exemption claim. The CDC argues

that COVID-19 is an emergency. While Plaintiffs agree with that general sentiment, for purposes of

the “good cause” analysis under the APA, that designation is immaterial. The question is not whether

an emergency exists but rather whether the failure to provide the notice and comment period stemmed

directly from an emergency situation; here it did not. The CDC had from March 28, 2020 (when the

CARES Act 120-day eviction moratorium took effect) until August 28, 2020 (when the CARES Act

notification period expired) to: (i) consider and promulgate a lawful and proper rule, (ii) to satisfy the

requisite requirement for a notice-and-comment period, and (iii) to lawfully issue the Halt Order. Each

of these required steps could have been undertaken during the pendency of the CARES Act eviction

protection. No emergency deadline existed during that time, and the fact that the CDC waited until

September 1, 2020, creating for itself an “emergency deadline,” does not relieve the CDC of the

procedural requirements of the APA.29


28
   Namely, the Halt Order is an “Emergency Action” not a “Rule” and the Halt Order is as a Major Rule under
the CRA.
29
   This Court must then ask, why did the CDC blatantly violate the mandatory due process requirements of the
APA knowing that any subsequent challenge and judicial review would necessarily result in the Halt Order
being immediately struck down on procedural due process grounds? The answer, quite candidly, is because the
CDC had just learned from two (2) recent experiences that compliance with procedural due process involving
agency action in excess of delegated congressional authority will either forestall the issuance of unlawful action
like the Halt Order or enjoin its effect altogether. Given the edict under which the CDC was operating from the
highest level of the executive branch, the CDC could not allow the Halt Order to share the same fate as other
recently doomed agency rules. The CDC therefore made the calculated, deliberate, and unlawful choice to
                                                         18
        V.      THE HALT ORDER IS ARBITRARY AND CAPRICIOUS IN VIOLATION OF THE APA

        “The Administrative Procedure Act embodies a basic presumption of judicial review.” Dep't

of Commerce v. New York, 139 S. Ct. 2551, 2567 (2019). Under the APA, if agency action is found

to be arbitrary and capricious, it must be held unlawful and set aside. 5 U.S.C. § 706(2)(a); Simms v.

Nat'l Highway Traffic Safety Admin., 45 F.3d 999, 1003 (6th Cir. 1995). Section 706 requires the

reviewing court to engage in “a substantial inquiry, Id.; limited to the administrative record, 5 U.S.C.

§ 706; Camp v. Pitts, 411 U.S. 138, 142 (1973).

        A rule fails the relevant inquiry, and is thus arbitrary and capricious, if any of the following

factors are present: (1) the agency failed to examine the relevant data and articulate a satisfactory

explanation for the action, including a rational connection between the facts found and the choice

made; (2) the agency failed to provide the essential facts upon which the administrative decision was

based and explain what justifies the determination with actual evidence beyond a conclusory

statement; (3) the agency cannot demonstrate that the decision is the product of logical or consistent

reasoning; (4) the agency cannot demonstrate it considered all important factors relevant to its action

- such as the policy effects of its decision or vital aspects of the problem in the issue before it; (5) the

agency cannot demonstrate it considered less restrictive, yet easily administered regulatory

alternatives. Motor Vehicle Manufacturers Association v. State Farm Auto Mutual Insurance Co.,463

U.S. 29, 42-44 (1983); see 5 U.S.C. § 706; see also City of Cleveland v. Ohio, 508 F.3d 827, 838 (6th

Cir. 2007). The presence of any of these factors dooms the rule in question as “arbitrary and

capricious” and necessities that the Rule be vacated.

        As detailed at considerable length in Plaintiff’s Motion (D.E. 84-1, pgs. 28-42) based upon: (i)

its pretext and purpose as an economic measure, and not a pandemic measure; (ii) the vagueness and




violate APA procedural due process, hoping the short duration of the Halt Order would provide ample
protection from judicial review.
                                                19
ambiguity of the Halt Order itself; (iii) the weak and unsupported “scientific” data upon which the

CDC bases its sweeping nationwide action; and (iv) the Halt Order’s overbreadth, resulting in

enormous economic effect, this Court must find that the Halt Order is wholly arbitrary and capricious

and must be immediately “set aside” and vacated. 5 U.S.C. § 706(2)(C).

         Defendants’ Motion for Judgement on the Pleadings must be denied and Plaintiffs’ Motion for

Judgment on the Administrative Record must be granted.

   VI.      THE HALT ORDER VIOLATES THE UNITED STATES CONSTITUTION

         Plaintiffs’ argue that the Halt Order violates the Takings Clause and is a denial and deprivation

of Plaintiffs’ rights to substantive and procedural Due Process under the Fifth Amendment; violates

the Tenth Amendment and the Anti-Commandeering Doctrine; cannot pre-empt applicable State law

under the Supremacy Clause; impedes Plaintiffs’ fundamental right to access the judiciary; and acts

as an unlawful suspension of law. Plaintiffs specifically incorporate by reference all constitutional

arguments and supporting law contained in their Amended Complaint, Motion and Application for

Emergency Hearing and Preliminary Injunction, and oral arguments made before the Court on October

30, 2020.

                                            CONCLUSION
         For all the foregoing reasons, Plaintiffs respectfully request that Defendants’ Motion for

Judgement on the Pleadings be DENIED, Plaintiffs’ Motion for Judgment on the Administrative Record

be GRANTED and that the Halt Order be declared unlawful, set aside, and struck down with no further

force and effect.




                                                    20
     Respectfully Submitted,

     GLANKLER BROWN, PLLC
     /s/ S. Joshua Kahane
     S. Joshua Kahane (BPR #23726)
     jkahane@glankler.com

     Aubrey B. Greer (BPR #35613)
     agreer@glankler.com

     6000 Poplar Avenue, Suite 400
     Memphis, Tennessee 38119
     Telephone: (901) 525-1322
     Facsimile: (901) 525-2389

     Attorneys for Plaintiffs




21
                                  CERTIFICATE OF SERVICE

       I hereby certify that on January 15, 2021 a copy of the foregoing was served on all parties via
the Court’s ECF System:

   United States Secretary of Housing and Urban Development
   c/o Associate General Counsel for Litigation - Room 10258
   451 Seventh Street, S.W.
   Washington D.C. 20410

   Honorable Benjamin S. Carson, M.D.
   United States Secretary of Housing and Urban Development
   c/o Associate General Counsel for Litigation - Room 10258
   451 Seventh Street, S.W.
   Washington D.C. 20410

   Honorable United States Attorney General William P. Barr
   U.S. Department of Justice
   950 Pennsylvania Avenue, NW, Room 1111
   Washington, D.C. 20530

   Honorable Nina B. Honorable Nina B. Witkofsky, Acting Chief of Staff
   United States Center for Disease Control and Prevention
   1600 Clifton Road
   Atlanta, Georgia 30333

   Honorable Secretary Alex Azar
   United States Department of Health & Human Services
   200 Independence Avenue, S.W., Room 713-F
   Washington, D.C. 20201

   Honorable Vice Admiral Jerome M. Adams, M.D., Surgeon General
   United States Department of Health & Human Services
   200 Independence Avenue, S.W., Room 713-F
   Washington, D.C. 20201

   Honorable D. Michael Dunavant,
   United States Attorney General for the Western District of Tennessee
   U.S. Attorney's Office
   167 North Main Street, Suite 800
   Memphis, Tennessee 38103


                                                            /s/ S. Joshua Kahane
                                                                S. Joshua Kahane



                                                 22
